

116 HR 5080 IH: Help Obtaining Presumption of Exoneration for Victims of Human Trafficking Act
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5080IN THE HOUSE OF REPRESENTATIVESNovember 14, 2019Mr. Spano (for himself, Mr. Hastings, Mr. Diaz-Balart, Mr. Deutch, and Mr. Waltz) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 18, United States Code, to establish a rebuttable presumption that certain Federal
			 offenses were induced by coercion if a defendant was the victim of
			 trafficking when such offense was committed, and for other purposes.
	
 1.Short titleThis Act may be cited as the Help Obtaining Presumption of Exoneration for Victims of Human Trafficking Act or the HOPE for Victims of Human Trafficking Act. 2.Amendments to the Trafficking Victims Protection Act of 2000Section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102) is amended—
 (1)in paragraph (16), by striking paragraph (9) and inserting paragraph (11); and (2)in paragraph (17), by striking paragraph (9) or (10) and inserting paragraph (11) or (12).
			3.Human trafficking defense
 (a)In generalChapter 1 of title 18, United States Code, is amended by adding at the end the following:  28.Human trafficking defense (a)PresumptionAny defendant who establishes by a preponderance of the evidence that the defendant was a victim of trafficking at the time at which the defendant committed an offense under subsection (b) shall create a rebuttable presumption that the offense was induced by coercion.
 (b)OffensesAn offense described in this subsection is— (1)an offense under section 1384 (relating to prostitution near military and naval establishments);
 (2)an offense under section 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1590, 1591(a), 1591(b), 1592, 1593A, 1594(a), or 1594(b);
 (3)an offense under section 2421(a), 2421a(a), 2421a(b), 2422, 2424(a), or 2425; (4)an offense under section 401, 404, or 406 of the Controlled Substances Act (21 U.S.C. 841, 844, or 846); or
 (5)any offense that is not a crime of violence (as such term is defined in subsection (a) of section 16).
 (c)SealingIn any proceeding in which a defense under this section is raised, any record or part of the proceeding related to such defense shall, on motion, be placed under seal until such time as a conviction is entered for the offense.
 (d)Post-Conviction reliefAn individual’s failure to assert or failed assertion of a defense under this section may not preclude the individual from asserting as a mitigating factor in a proceeding for any post-conviction relief, that at the time of the commission of the acts constituting the offense, the defendant was a victim of trafficking and committed the acts under duress, force, or coercion.
 (e)Aid to victimsAn individual’s failure to assert or failed assertion of a defense under this section may not be used for the purpose of disqualifying the individual from participating in any federally funded program that aids victims of human trafficking.
 (f)DefinitionsIn this section, the terms coercion and victim of trafficking have the meanings given such terms in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102).
						.
 (b)Clerical amendmentThe table of sections for chapter 1 of title 18, United States Code, is amended by adding at the end the following:
				
					
						28. Human trafficking defense..
			